Case 6:18-cr-00016-RWS-KNM Document 177 Filed 10/30/18 Page 1 of 2 PageID #: 1994



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                            §
                                                      §
  v.                                                  §      No. 6:18-CR-16
                                                      §      (Judge RWS/KNM)
  HEON JONG YOO                                       §
      a/k/a “HANK YOO”                                §

                      NOTICE OF INTENT TO OFFER RECORDS
                   PURSUANT TO FEDERAL RULE OF EVIDENCE 902

          The United States of America files this Notice of Intent to Offer Records Pursuant

  to Federal Rule of Evidence 902, respectfully showing as follows:

          1.      Pursuant to Federal Rules of Evidence 803(6), (7), (8), and (10) and 902(1),

  (4), and (11), the United States intends to offer into evidence at the trial of this cause

  certain business records of those businesses and entities listed on Attachment A together

  with an affidavit by the individual listed in Attachment A.

          2.      The defendant has previously been provided with copies of the records.

          3.      A copy of the affidavits are included as Attachment B.

          4.      Originals of the affidavits and records are available for inspection.

                                                      JOSEPH D. BROWN
                                                      UNITED STATES ATTORNEY

                                                      /s/ L. Frank Coan, Jr.
                                                      L. Frank Coan, Jr.
                                                      Assistant United States Attorney
                                                      Georgia Bar No. 170966
                                                      110 N. College, Suite 700
                                                      Tyler, Texas 75702
                                                      Tel: (903) 590-1400
                                                      Fax: (903) 590-1439
  Government’s Notice of
  Intent to Offer Records – Page 1
Case 6:18-cr-00016-RWS-KNM Document 177 Filed 10/30/18 Page 2 of 2 PageID #: 1995



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                §      No. 6:18-CR-16
                                                    §      (Judge RWS/KNM)
  HEON JONG YOO                                     §
      a/k/a “HANK YOO”                              §

                                     CERTIFICATE OF SERVICE

          I hereby certify that a copy of this pleading was served on the defendant via U.S.

  mail on this the 30th day of October, 2018.


                                                    /s/ L. Frank Coan, Jr.
                                                    L. Frank Coan, Jr.




  Government’s Notice of
  Intent to Offer Records – Page 2
